                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES                                        )
                                                     )
                                                     )       No. 19-CR-567
                                                     )
                                                     )       Hon. Judge Leinenweber
ROBERT KELLY, et. al.,                               )
                                                     )
                                                     )

                                      NOTICE OF MOTION

       TO: Counsel of Record (as reflected in CM/ECF)

        PLEASE TAKE NOTICE THAT on February 11, 2020 at 9:30 a.m., I shall appear
before the Honorable Judge Leinenweber at the United States District Court for the Northern
District of Illinois, Eastern Division, at the Dirksen Federal Building, 219 S. Dearborn Street,
Chicago, Illinois 60604, and shall then and there present the following: DEFENDANT’S
MOTION TO PRESERVE LAW ENFORCEMENT NOTES.



                                      RESPECTFULLY SUBMITTED:

                                      By: s/ Michael I. Leonard
                                          Counsel for Defendant Kelly


LEONARDMEYER, LLP
Michael I. Leonard
120 N. LaSalle Street, 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com
                                CERTIFICATE OF SERVICE

       The undersigned states that on February 3, 2020, he caused the above to be served on all

counsel of record by way of ECF filing it.




                                     RESPECTFULLY SUBMITTED,

                                     By: s/Michael Leonard
                                         Counsel for Defendant Kelly
